DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being anticipated by Glucksman (US 2002/0153366).
With respect to the limitations of claims 1, 2 and 3, Glucksman teaches an interchangeable food cooking system (Figs 1-3) comprising: a support (cover 33, base 34, 0026) having a hinge (Figs 2, 3, 8, 14, contact boxes 46, 47, pivots 59, 60, 89, 0029, 0030, 0033, 0037) attached thereto; and the hinge having an upper joint (Fig 8, openings 63, 64, sensor 66 of upper contact box 46, 0033) and lower joint (Fig 14, openings, of lower contact box 47, 0037) pivotally attached via the hinge (46, 47, 59, 60, 89); at least two cooking plates (cooking elements 40, 43, 0027, 0028) configured to attach to the upper joint and lower joint and receive electricity from a power source (power cord 39, 0026) through the joints (Figs 4, 6, 10, 11, connectors/contacts 52, 53, 82, 83, 0032, 0036); the cooking plates heat food stuffs placed between them (0047); the cooking plates of claim 1 being configured to cook waffles (waffles, 0012, 0027); the cooking plates of claim 1 being configured to toast bread, cook sandwiches or grill food (foods such as bread, sandwiches and meat placed between cooking elements 40, 43 will toast, cook or grill). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

To the degree that it can be argued that Glucksman fails to disclose the limitations of claim 3 directed to “the cooking plates of claim 1 being configured to toast bread, cook sandwiches or grill food”, the following rejection is set forth below.
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Glucksman (US 2002/0153366) as applied to claim 1, further in view of Hawkins (US 2017/0290101).
With respect to the limitations of claim 3, Glucksman discloses the claimed invention except for explicitly showing the cooking plates of claim 1 being configured to toast bread, cook sandwiches or grill food.  However, Hawkins discloses the cooking plates (Figs 2, 8-10, cooking plates 26, 46, 0021) being configured to toast bread, cook sandwiches or grill food (waffle, grill, 0007, 0016, 0018, 0027) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking plates of Glucksman configured for cooking a food item such as waffles with the cooking plates being configured to toast bread, cook sandwiches or grill food of Hawkins for the purpose of providing a known cooking plate configuration that allows various types of food to be cooked with a variety of cooking techniques (waffle, grill, 0007, 0016, 0018, 0027), thereby improving the overall versatility of the food cooking system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/6/2021